Citation Nr: 1723874	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right arm and hand disability. 

3.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the St. Louis, Missouri Regional Office (RO). 

In a December 2015 decision, the Board denied the Veteran's service connection claims for low back, right arm and hand, and right knee disabilities.  Subsequently, in a June 2016 Order, granting the parties' Joint Motion, the United States Court of Appeal for Veterans Claims (Court) returned these matters back to the Board for additional development and consideration.  Upon receipt of the case, the Board in September 2016 remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After issuing a March 2017 supplemental statement of the case continuing the denial of all three issues, the case was returned to the Board for its adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter to the AMC for further development of the record in September 2016.  That development included notifying the Veteran of his right to submit additional evidence and then obtaining any newly identified evidence as well as updated VA treatment records dating from December 2015.  Thereafter, the AMC was directed to schedule the Veteran for a VA examination to evaluate the nature and etiology of all three claimed conditions.  The Board specified that the VA examiner must consider the September 2013 evaluation by Dr. B. and discuss that opinion in making any conclusions regarding the etiology of any of the three conditions.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

A review of the electronic claims file within the Veterans Benefits Management System (VBMS) does not show that a copy of the September 2013 Dr. B. evaluation has been associated with the electronic file.  Following receipt of the September 2016 remand, the AMC scheduled the Veteran for a November 2016 VA examination to evaluate the etiology of all three conditions for which the Veteran was seeking service connection.  At the outset, the examiner acknowledged that she was supposed to consider the September 2013 evaluation by Dr. B., but as there was no copy of said evaluation in the claims file, she could not do so.  The examiner proceeded to carry out the examination, and detailed the medical history of the Veteran's treatment for each of the three conditions at issue.  She then administered a physical examination in which she evaluated the range of motion of the upper extremities.  However, after manipulating his left arm, the Veteran abruptly requested to end the examination, and asked that it be rescheduled with a new examiner. 

Following the incomplete November 2016 VA examination, the AMC issued a supplemental statement of the case in March 2017 continuing the denial of service connection for all three claimed conditions.  Rather than rescheduling the Veteran for a new examination with a different examiner as the Veteran requested, the AMC evaluated the claim on the basis of the available evidence.  It is not clear as to why the AMC adjudicated the claim without rescheduling the Veteran for a new VA examination.  However, the Veteran indicated in an April 2017 that he consulted with a patient advocate at his local VA medical center and contacted the St. Louis RO requesting that he be scheduled for a new VA examination and was never informed as to what he should do in order to be afforded a new VA examination.  

Adjudicating the Veteran's claim without affording him a complete VA examination does not constitute substantial compliance with the September 2016 remand directives.  Stegall, 11 Vet. App. at 268.  Furthermore, before any new examination is scheduled, the AMC must ensure that the September 2013 evaluation by Dr. B. is associated with the claims file.  Under these circumstances, the Board must remand this matter in order to obtain a copy of the September 2013 evaluation by Dr. B. and associate it with the claims file, and then schedule the Veteran for a VA examination to evaluate each of the three conditions at issue.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Regardless of how the Veteran responds, the RO must obtain and associate updated VA treatment records dating from October 2016. 
Furthermore, the RO must obtain the referenced September 2013 evaluation by Dr. B. and associate it with the electronic claims file, or sufficiently document if this evaluation is somehow unavailable. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements." 

2.  After completing the above, schedule the Veteran for a VA medical examination addressing the claimed low back, right arm and hand, and right knee disorders.  The examiner must review the Veteran's claims file and provide the following information:

(A)  Diagnose all low back, right arm, right hand, and right knee pathology present, if any, specifically diagnosing or ruling out arthritis and any neurological impairment. 

(B)  With respect to each diagnosis, provide an opinion as to whether the disorder at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service or within one year of separation;

(ii) is otherwise related to the Veteran's period of military service; 

(iii) was caused by any service-connected disability(ies) (as listed in a February 2016 rating decision); and

(iv) is at least in part aggravated by any service-connected disability(ies). 

The examiner must provide a complete rationale for all opinions expressed.  If any opinion rendered is unfavorable to the Veteran, such opinion must be discussed within the context of Dr. B.'s September 2013 evaluation. 

 3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




